Whiteield, J.
A judgment for $750.00 damages for personal injuries to Fred August Illgen, an infant 17 years of age, was rendered against the defendants and a writ of error was taken.
The declaration in effect alleges that the injured party was employed by the defendants as a workman in their lumber mill and while operating a “joiner” in said mill plaintiff was injured, because of his youth and inexperience, the negligent failure of defendants to provide safe machinery, and, defendants’ negligence in not warning plaintiff of the dangers. There was a plea of not guilty and also special pleas. Rulings on the pleadings, if erroneous, were not harmful.
There was substantial evidence to support a finding of negligence by the defendants within the allegations of the declaration, and contributory negligence does not clearly appear in view of the age of the plaintiff and the circumstances of the injury. Brand v. Atlantic Coast Line R. Co., 64 Fla. 184, 59 South. Rep. 956; German-American Lumber Co. v. Barrett, 66 Fla. 181, 63 South. Rep. 661. The cause was fairly submitted to the jury and the verdict both as to liability and as to the damages awarded has ample support in the evidence. No material error of procedure appears.
Judgment affirmed'.
Browne, C. J., and Taylor and West, J. J., concur.
Ellis, J., dissents.